DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of JP 2018-065948 filed March 29, 2018 and JP 2019-046415 filed March 13, 2019 as required by 37 CFR 1.55.
Claim Status
	Claim 1 is amended. Claims 11-16 are new. Claims 1-16 are allowed. 
Response to Arguments
Applicant’s arguments, see pg. 8 first paragraphs 1-4, filed April 19, 2021, with respect to Miwa in view Komuro have been fully considered and are persuasive.  The rejection has been withdrawn. 
The applicant persuasively argues one of ordinary skill in the art would not have combined Miwa and Komuro (pg. 8 first paragraph), Komuro appears to have no relevance to non-fluorine compound magnets such as Miwa (pg. 8 para. 2), and if the magnet of Miwa were coated with a carbon fluoride solution as disclosed in Komuro it would result in a generation of carbon fluoride or carbon oxyfluoride near the magnet surface such that the content of carbon in the R-O-C-N concentrated part does not change and the present invention cannot be achieved (pg. 8 paras. 3-4). 
Komuro teaches mixing carbon in the fluorine compound ([0026]) to form plate-like crystals with F, Nd, Dy, Fe, C, and O ([0052] and [0059]) such that carbon is present in a diffusion layer that includes fluorine or a rare earth element as a main component ([0131]). This teaching does not appear to render obvious C/R(S)>C/R(C) in which C/R(S) represents a C/R atomic ratio in the R-O-C-N concentrated parts.
Related Art
Tada (US 2017/0140855)
Tada teaches an R-T-B based sintered magnet ([0002]) with an R-N-O-C concentrated part in an area of the grain boundary ([0013], [0019]). Tada is silent to the atomic ratio of C/R in the R-N-O-C grain boundary phase at the surface being greater than the same ratio at the center of the magnet.= (i.e. C/R(S) > C/R(C)).
Miyata (US 2007/0017601)
	Miyata related to an R-Fe-B magnet ([0002]) that is manufactured by disposing a powder containing a carbide of R5 and at least one of an oxide of R2, a fluoride of R3, and an oxyfluoride of R4 on the magnet surface and processing to promote adsorption of the powder ([0061], [0062]) where R2, R3, or R4 contained in the powder is transferred and concentrated in the rare earth-rice grain boundary phase of the magnet ([0064]). Miyata is silent to the presence of R-O-C-N concentrated parts in the grain boundaries and C/R(S)>C/R(C) as recited in claim 1.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harris Pitlick on August 13, 2021.
The application has been amended as follows: 
Claim 1 lines 9-12 in which C/R(S) represents a C/R 
Claim 4. The R-T-B based permanent magnet according to Claim 1, satisfying ∆C/R(S) [[=]]is 0.24 or less, wherein ∆C/R(S) = C/R(S) – C/R(C).
Claim 7. The R-T-B based permanent magnet according to Claim 1, wherein ∆C/R(300) [[=]]is 0.13 or less is satisfied in which ∆C/R(300) = C/R(300) – C/R(C) and wherein the C/R(300) represents a C/R atomic ratio in the R-O-C-N concentrated parts present at a depth of 300 µm from the surface of the R-T-B based permanent magnet.
Claim 9 lines 4-7 wherein N/R(S) represents an  N/R 
Claim 11. The R-T-B based permanent magnet according to Claim 1, wherein RH/R 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination an R-T-B based permanent magnet with a main phase of R2T14B, a grain boundary with R-O-C-N concentrated parts where the atomic ratio of C/R in the R-O-C-N concentrated parts at the surface, S, is greater than the atomic ratio of C/R in the R-O-C-N concentrated parts at the center, C, C/R(S)>C/R(C), and a heavy rare earth element RH is included in the R-T-B magnet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735